DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 27, 2020 and February 11, 2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19, 22 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Juntermanns et al (US 9,837,184; hereinafter Juntermanns).
Regarding claim 14, Juntermanns discloses an insertable high-voltage bushing (1), comprising: a high-voltage terminal ; a plug-in section configured to plug the high-voltage bushing into a device connection part of an electrical device (column 2 lines 53-56); an inner conductor (3) extending in a longitudinal direction between said high-voltage terminal  and said plug-in section; an insulating body (2) at least partially surrounding said inner conductor (3); a mounting flange (8) for mounting the high-voltage bushing (1) on a device housing of the electrical device (see figure 1); a housing (5) at least partially outwardly surrounding said insulating body (2), said housing (5) including a tubular housing element extending between said high-voltage terminal  and said mounting flange (see figure 1), said housing element (see figure 1) being formed of a composite material (column 2 lines 57-63); and a secondary insulation (6) disposed between said housing element (see figure 1) and said insulating body (2), said secondary insulation (17) including a dry foam (column 1 lines 23-35 or column 2 lines 53-56). 
	Regarding claim 15, Juntermanns discloses the high-voltage bushing (1), wherein said insulating body (2) incorporates capacitive control inserts (21) being separated from one another by insulating layers (22), said control inserts (21) being disposed concentrically around said inner conductor (3) and extending into said plug-in section (see figure 1). 
	Regarding claim 16, Juntermanns discloses the high-voltage bushing (1), wherein said insulating layers (22) include a non-woven fabric (column 1 lines 49-24 or column 2 lines 45-46). 
	Regarding claim 17, Juntermanns discloses the high-voltage bushing (1), wherein said non-woven fabric includes a synthetic polymer (column 1 lines 49-24 or column 2 lines 45-46).
Regarding claim 19, Juntermanns discloses the high-voltage bushing (1), wherein said insulating body (2) includes a cured resin (column 1 lines 47-49). 
Regarding claim 22, Juntermanns discloses the high-voltage bushing (1), wherein said plug-in section (see figure 1) includes an outer coating of a flexible insulating coating material (see figure 1). 
	Regarding claim 23, Juntermanns discloses an electrical device (see figure 1), comprising: a fluid-tight housing (column 2 lines 53-56); a high-voltage bushing (1) according to claim 14; and a device connection part for receiving and contact-connecting said high- voltage bushing (column 2 lines 53-56). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juntermanns et al (US 9,837,184; hereinafter Juntermanns).
Regarding claim 18, Juntermanns discloses the claimed invention except for the control inserts being mutually spaced apart by a radial distance of between 1 mm and 3 mm.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the control inserts being mutually spaced apart by a radial distance of between 1 mm and 3 mm to provide a distance to effectively discharge the electrical field.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the control inserts being mutually spaced apart by a radial distance of between 1 mm and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 20, Juntermanns discloses the claimed invention except for the wherein the high-voltage bushing extends in the longitudinal direction to a length of from 6 m to 30 m.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the high-voltage bushing extends in the longitudinal direction to a length of from 6 m to 30 m to provide a bushing that can operate at higher voltages.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the high-voltage bushing extends in the longitudinal direction to a length of from 6 m to 30 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 20, Juntermanns discloses the claimed invention except for the wherein the high-voltage bushing wherein said inner conductor has a diameter of at least 5 cm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the high-voltage bushing wherein said inner conductor has a diameter of at least 5 cm to provide a conductor that can work in higher voltages devices.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the high-voltage bushing wherein said inner conductor has a diameter of at least 5 cm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 24-26 is:
Regarding claims 24-26, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical device, which further comprises: a fastening section (34) fastening said device connection part (29) to said housing (21); a hollow locating section (36) of an electrically non-conductive insulating material extending from said fastening section (34) into said housing; and a metallic contact part (38) disposed at a closed and tapered end region and extending through said insulating material of said locating section (36) or prolonging said locating section (86) in a direction of said closed end region. 
This limitation is found in claims 24-26, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Langens et al (US 11,289,243), Sumimoto et al (US 10,283,242), Jahnels et al (US 8,969,729), Kampe et al (US 8,861,165), Jonsson et al (US 8,637,773), Martinez et al (US 8,492,656), Dais et al (US 8,455,763), Dozel et al (US 7,262,367), Kishida (US 4,431,859), Frakes (US 3,604,830) and Isogai et al (US 3,588,319) disclose an insertable high voltage bushing. 

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 3, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848